Babwes, J.
(dissenting). Tbe only theory on which plaintiff can recover is that deceased stubbed bis toe against tbe raised end of one of tbe footboards on tbe top of tbe car and that tbis caused him to lurch forward a distance of sixteen and one-half feet and over tbe end of tbe car. There is no evidence that deceased did stub bis toe and no evidence as to what caused him to fall. There is evidence that foot*272prints were discernible on the running board which were wide apart, and it is said that this evidence was sufficient to warrant the jury in finding that the accident happened in the manner stated. There is a possibility that the injury occurred in this way. The probabilities are that it did not. It was incumbent on the plaintiff to show by a preponderance of the evidence that the defect complained of was in some degree responsible for the death of Mr. Calhoun. It seems to me that the cause of his death rests in pure conjecture.
WiNSLOw, O. J. I concur in the foregoing dissent.
MARSHALL, J. I concur in the foregoing dissent.